DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1–17 in the reply filed on 03/18/2022 is acknowledged. Claims 18–20 are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1–3, 5–7 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CRAWFORD PG Publication No. US 20200384685.
As to claim 1, CRAWFORD discloses a 3D printer comprising:
	a multi-axis robot arm (Figure 1; 30) comprising a deposition end effector (16);
	a rotating adjustable print stage (12/26/14) comprising a rotary unit and a mandrel (14), the rotating adjustable print stage configured to rotate the mandrel around a rotation axis (¶27); and
	a control unit (¶32) configured to:
	move the robotic arm in a radial dimension and a longitudinal dimension with respect to the mandrel to position the deposition end effector with respect to the mandrel (see x-y-z gantry system in Figure 1 and ¶31);
	rotate the mandrel with the rotary unit (¶34); and
	cause the deposition end effector to deposit constituent on the mandrel to form a 3D-printed construct (¶35). 
	As to claim 2, CRAWFORD discloses the 3D printer of claim 1, wherein the mandrel comprises:
	a base mandrel (Figure 5, 14); and
	one or more sleeves (66; ¶44). 
	As to claim 3, CRAWFORD discloses the 3D printer of claim 2, wherein one or more of the base mandrel and the one or more sleeves are soluble (¶44). 
	As to claim 5, CRAWFORD discloses the 3D printer of claim 1, wherein the mandrel comprises one or more of glass, stainless steel, and biocompatible plastic (¶44's " plastic having a low melting point"). 
	As to claim 6, CRAWFORD discloses the 3D printer of claim 1, wherein the mandrel is axisymmetric (¶46). 
	As to claim 7, CRAWFORD discloses the 3D printer of claim 1, wherein the mandrel is non-axisymmetric (¶46). 
As to claim 10, CRAWFORD discloses the 3D printer of claim 1, wherein the rotating adjustable print stage is a modular print stage that is configured to be removable from the 3D printer (see chuck and jaw configuration and how the chuck is attached to the rail).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CRAWFORD PG Publication No. US 20200384685 in view of MORI PG Publication No. 20180065181.
As to claim 4, CRAWFORD discloses the system of claim 1.
CRAWFORD fails to disclose wherein the multi-axis robot arm is a 6-axis robot arm.
MORI teaches a modular AM head and rotating mandrel that moves the head via a 6-axis robot arm (Figures 1–3, item 31–33; ¶75). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of MORI into the disclosure of CRAWFORD for the benefit of more degree of movement of the print head, e.g., to enable the print head to be actuated within the print area to regions outside of the print head (as taught by MORI at ¶85–86).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CRAWFORD PG Publication No. US 20200384685 in view of GRIGORYEV PG Publication No. US 20170203484.
	As to claim 8, CRAWFORD discloses the 3D printer of claim 1. 
CRAWFORD fails to discloses wherein the mandrel comprises a negative electrical charge and a deposition tip of the deposition end effector comprises a positive electrical charge, such that constituent deposited by the deposition end effector is electromagnetically attracted to the mandrel. 
GRIGORYEV teaches wherein a mandrel comprises a negative electrical charge and a deposition tip of an deposition end effector comprises a positive electrical charge, such that constituent deposited by the deposition end effector is electromagnetically attracted to the mandrel (Figure 3 and 10; ¶80–82).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate these known teachings of GRIGORYEV into the disclosure of CRAWFORD for the benefit of enabling the use of nanofibers to fabricate tissue scaffolding, filters, protective clothing, or fuel cell membranes (as taught by GRIGORYEV at ¶123).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CRAWFORD PG Publication No. US 20200384685 in view of BUSBEE PG Publication No. 20210037908.
	As to claim 9, CRAWFORD discloses the 3D printer of claim 1.
CRAWFORD fails to disclose   wherein the deposition end effector is configured to atomize constituent for deposition on the mandrel. 
BUSBEE teaches wherein a deposition end effector is configured to atomize constituent for deposition on a mandrel (¶145; Figure 12). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of BUSBEE into the disclosure of CRAWFORD for the benefit of less extrusion lines, reduced sensitivity to nozzle standoff distance from the mandrel and capacity to create wider strips of material within a single pass to reduce cycle time (as taught by BUSBEE at ¶144).
Claim(s) 11–13 and 15–17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CRAWFORD PG Publication No. US 20200384685 in view of MARK PG Publication No. 20160311165. 
As to claim 11, CRAWFORD discloses a system for controlling a robotic assembly workstation, the system comprising:
	a robotic controller (¶32);
	a 3D printer (Figure 1) comprising:
	a multi-axis robot arm (Figure 1; 30) comprising a deposition end effector (16);
	a rotating adjustable print stage (12/26/14) comprising a rotary unit and a mandrel (14), the rotating adjustable print stage configured to rotate the mandrel around a rotation axis (¶27); and
	a control unit (¶32) configured to:
	move the robotic arm in a radial dimension and a longitudinal dimension with respect to the mandrel to position the deposition end effector with respect to the mandrel (see x-y-z gantry system in Figure 1 and ¶31);
	rotate the mandrel with the rotary unit (¶34); and
	cause the deposition end effector to deposit constituent on the mandrel to form a 3D-printed construct (¶35). 
	While CRAWFORD hints at a user interface (see ¶32's " are controlled by a control system of the type commonly used in additive manufacturing systems in which the coordinates of each application of the deposited material is saved in a suitable data file, in order to fabricate the desired 3D printed product in accordance with the necessary specifications."), CRAWFORD falls just short of disclosing a user interface. 
MARK teaches a user interface (Figure 10A–C; ¶186–187).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the specific teachings of MARK's user interface into the generic disclosure of CRAWFORD's control system for the benefit of enabling the user to communicate with the control system (as taught by MARK at ¶182). 
	As to claim 12, CRAWFORD and MARK make obvious the system of claim 11.
CRAWFORD further discloses wherein the mandrel comprises:
	a base mandrel (Figure 5, 14); and
	one or more sleeves (66; ¶44). 
	As to claim 13, CRAWFORD and MARK make obvious the system of claim 12.
CRAWFORD further discloses wherein one or more of the base mandrel and the one or more sleeves are soluble (¶44). 
	 As to claim 15, CRAWFORD and MARK make obvious the system of claim 11.
CRAWFORD further discloses wherein the rotating adjustable print stage is a modular print stage that is configured to be removable from the 3D printer (see chuck and jaw configuration and how the chuck is attached to the rail).
	As to claim 16, CRAWFORD and MARK the system of claim 11.
CRAWFORD further discloses wherein the mandrel is non-axisymmetric (¶46). 
	As to claim 17, CRAWFORD and MARK the system of claim 16.
CRAWFORD further discloses wherein the mandrel is axisymmetric (¶46). 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CRAWFORD PG Publication No. US 20200384685 in view of MARK PG Publication No. 20160311165. 
, as applied in the rejection of claim 11 above, and in further view of MORI PG Publication No. 20180065181.
As to claim 4, CRAWFORD and MARK make obvious the system of claim 11.
CRAWFORD and MARK fail to disclose wherein the multi-axis robot arm is a 6-axis robot arm.
MORI teaches a modular AM head and rotating mandrel that moves the head via a 6-axis robot arm (Figures 1–3, item 31–33; ¶75). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of MORI into the disclosure of CRAWFORD for the benefit of more degree of movement of the print head, e.g., to enable the print head to be actuated within the print area to regions outside of the print head (as taught by MORI at ¶85–86).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE 102018215546


    PNG
    media_image1.png
    480
    577
    media_image1.png
    Greyscale

US 20160096323 

    PNG
    media_image2.png
    415
    492
    media_image2.png
    Greyscale

ALEXANDROS, Kenich, et al, Lathe-Type 3D Printer, (Abstract only available), XP055247208, URL:http://www.scribd.com/doc/147351838/Lathe-Type 3-Printer#scribd, 04/June/2013 retrieved online from the file wrapper associated with US 14/870,451
US 20190010447

    PNG
    media_image3.png
    309
    434
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743